Citation Nr: 1731142	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected left and right wrist disabilities on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).  

2.  Entitlement to a schedular disability rating in excess of 40 percent for service-connected unfavorable ankylosis with ulnar deviation of the left wrist (previously posttraumatic osteoarthritis), from December 23, 2014.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2014, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing conducted at his local RO.  A transcript of the hearing is associated with the claims file.  

This appeal was most recently before the Board in June 2016, at which time the appeal included claims for an increased schedular rating for the service-connected left and right wrist disabilities, as well as those listed on the first page of this decision.  The Board denied an increased schedular rating for the left and right wrist disabilities but remanded the issues of entitlement to an increased rating for the left and right wrist disabilities on an extraschedular basis for additional development.  All requested development was conducted with respect to the extraschedular claims and those claims have been returned to the Board for consideration.  Therefore, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the June 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In February 2017, the U.S. Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Partial Remand submitted by the Veteran's attorney and the VA General Counsel in which they agreed to vacate the portion of the June 2016 decision that denied a schedular rating in excess of 40 percent for the left wrist disability from December 23, 2014.  This matter has also been returned to the Board for consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The issue of entitlement to an increased schedular rating for service-connected left wrist ankylosis from December 23, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected left and right wrist disabilities have been manifested by symptoms specifically contemplated by the rating criteria under which the disabilities are evaluated, such that an exceptional or unusual disability picture is not presented.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for entitlement to an extraschedular rating for the service-connected left and right wrist disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.71a, Diagnostic Codes 5003, 5010, 5125, 5214-15 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran's service-connected right wrist posttraumatic osteoarthritis disability is rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  The 10 percent rating is assigned based upon the evidence showing the Veteran's right wrist arthritis disability is and has been manifested by painful, limited motion, without evidence of ankylosis or more severe functional limitation of the right wrist.  See VA examination reports dated May 2008, June 2009, and December 2014.  

The Veteran's service-connected left wrist disability is rated 10 percent disabling as posttraumatic osteoarthritis under DC 5010 prior to December 23, 2014, but is rated 40 percent disabling as ankylosis with ulnar deviation under DC 5214 from that date.  The 10 percent rating is assigned based upon evidence showing the Veteran's left wrist arthritis disability was manifested by painful, limited motion, without evidence of ankylosis or more severe functional limitation of the left wrist prior to December 2014.  See VA examination reports dated May 2008 and June 2009.  However, during the December 2014 VA examination, the Veteran demonstrated ankylosis of the left wrist, as his wrist was resting in ulnar deviation at 20 degrees, which warranted a 40 percent rating under DC 5214.

In this context, DC 5010 provides that arthritis due to trauma will be rated as degenerative arthritis which, under DC 5003, is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned for arthritis with X-ray evidence of involvement of 2 or more major joints of 2 or more minor joint groups with occasional incapacitating exacerbations.

Limitation of motion of the wrist is rated under DC 5215, which provides a maximum 10 percent rating is assigned for the major and minor extremity where palmar flexion is limited in line with forearm or with dorsiflexion less than 15 degrees.

Ankylosis of the wrist is rated under DC 5214, which provides that a 20 percent rating is assigned for favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion of the minor extremity (non-dominant side).  A 30 percent rating is assigned for favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion of the major extremity (dominant side) OR for ankylosis in any other position, except favorable of the minor extremity.  A 40 percent rating is assigned for ankylosis of any other position, except favorable, of the major extremity OR unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation of the minor extremity.  A 50 percent rating is assigned for unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation of the major extremity.

The Veteran has asserted that the symptoms associated with his service-connected left and wrist right disabilities warrant a rating higher than provided for by the rating schedule, i.e., an extraschedular rating.  See March 2017 Informal Hearing Presentation.  

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016). 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  Thun v. Peake, 22 Vet. App. 111 (2008).

To determine whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  38 C.F.R. § 3.321 (b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  An extraschedular rating decision made by the Director must contain a statement of reasons or bases, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).

In June 2016, the Board remanded this case in order for the AOJ to refer the question of whether the Veteran is entitled to an extra-schedular rating for his service-connected left and right wrist disabilities to VA's Under Secretary for Benefits or VA's Director of Compensation Service for consideration.  

In October 2016, the Director of Compensation Service reviewed the record and found the evidence did not present such an exceptional or unusual disability picture as to render impractical the application of the rating schedule to the Veteran's service-connected left and right wrist disabilities.  

Despite the foregoing, the Board is not precluded from reviewing the claim and assigning an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability subsequent to such determinations.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).

In this case, however, the Board agrees with the Director's conclusion.  As an initial matter, the Board notes that the symptoms the Veteran experiences in conjunction with his left and right wrist disabilities are fully addressed by the rating criteria under which the disabilities are rated or could be potentially rated.  Indeed, the evidence shows the Veteran's right wrist disability has been manifested by painful, limited motion, with weakness and intermittent instability and stiffness throughout the appeal period for which the Veteran began wearing a brace.  See VA examination reports dated May 2008, June 2009, and December 2014.  The Veteran's left wrist disability was manifested by the same symptoms prior to December 23, 2014, after which he also experienced ankylosis with decreased muscle strength and muscle atrophy.  See Id.  

These symptoms, and the functional impairment caused thereby, are contemplated by the rating schedule, as diagnostic codes 5214 and 5215 provide ratings on the basis of limitation of motion, including ankylosis.  In fact, the current ratings assigned to the Veteran's left and right wrists disabilities are assigned under DCs 5214 and 5215 based upon the evidence showing painful, limited motion and ankylosis in his wrists.  Nevertheless, the rating schedule also provides higher ratings than those provided under DCs 5214 and 5215 based upon more severe impairments caused by a wrist disability, such a loss of use of the hand under DC 5125.  See 38 C.F.R. § 4.71, DC 5214, Note.  

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Therefore, the Board finds that the Veteran's additional symptoms of weakness, instability, and decreased dexterity and strength are also contemplated by the schedular rating criteria.  

Based on the foregoing, the Board finds there is nothing exceptional or unusual about the left or right wrist disability to warrant an extraschedular rating, as the rating criteria reasonably describe the Veteran's symptoms and resulting functional impairment and additional symptoms not contemplated by the rating schedule are not shown in this case.  Therefore, the schedular rating criteria are adequate to evaluate the Veteran's service-connected left and right wrist disabilities and the threshold requirement needed to assign an extraschedular rating is not met.  

Additionally, while the Veteran has required surgery on both his right and left wrist disabilities, in April 2008 and January 2009 respectively, there is no indication or allegation that the Veteran's left or right wrist disabilities have necessitated frequent periods of hospitalization during the pendency of this appeal, including as a result of his surgical procedures.  Instead, the evidence shows the Veteran's surgeries were performed as outpatient procedures after which he did not require further hospitalization.  See private treatment records from Tri-County Orthopedic.  

With respect to evidence of marked interference with employment, the evidence reflects that the Veteran's left and right wrist disabilities resulted in significant effects on his employment as a lineman until he retired in December 2008, as he had problems lifting and carrying objects, experienced decreased manual dexterity and strength, and was assigned different duties.  See VA examination reports dated June 2009 and September 2010.  The December 2014 VA examiner also noted the chronic pain from the Veteran's bilateral wrist disabilities would result in difficulty with manual labor or any desk job that requires the use of his hands.  Therefore, the evidence shows the Veteran's bilateral wrist disabilities have had an adverse effect on employment; however, the schedular rating criteria were designed to take such factors into account.  

Indeed, 38 C.F.R. § 4.1 provides that the degrees of disability specified in the schedular criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Based on the foregoing, the Board finds the preponderance of the evidence does not reflect that the Veteran's service-connected left and right wrist disabilities have presented such an exceptional or unusual disability picture as to render impractical the application of the rating schedule.  

Accordingly, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left and right wrist disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, his claim must be denied.  


ORDER

Entitlement to an increased rating for the service-connected left and right wrist disabilities, on an extraschedular basis, is denied.


REMAND

The Veteran is seeking a schedular rating in excess of 40 percent for his service-connected left wrist ankylosis disability from December 23, 2014.  

The 40 percent rating is assigned under DC 5214 based upon evidence showing the Veteran's left wrist is resting in 20 degrees of ulnar deviation, which the examiner stated amounted to unfavorable ankylosis.  See December 2014 VA examination report; April 2015 VA opinion.  A 40 percent rating is the highest possible rating assignable under DC 5214; however, a Note to DC 5214 directs that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  Under DC 5125, loss of use of the minor hand warrants a 60 percent rating.  

The rating schedule does not define "extremely unfavorable ankylosis;" however, as noted in the February 2017 Joint Motion, the Court has deemed that if a term does not have a definition in the statue or regulation, then the regular meaning should be used and, as such, extremely unfavorable ankylosis is thus ankylosis of a greater degree of severity than mere unfavorable ankylosis.  See Shipwash v. Brown, 8 Vet. App, 218, 225 (1995).  

Nevertheless, the Board notes that "loss of use of a hand" is defined by the rating schedule and means no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350 (a)(2)(i), 4.63.

The Veteran's attorney has argued that the Veteran's ankylosis is of a greater degree than unfavorable ankylosis which warrants a 60 percent rating under DC 5215.  The attorney specifically argued that the Veteran's unfavorable ankylosis and resulting functional impairment are tantamount to extremely unfavorable ankylosis.  See June 2017 Attorney's statement.  

In evaluating the Veteran's left wrist disability under DC 5125, the Board finds there remains a question as to whether his ankylosis is tantamount to extremely unfavorable ankylosis and/or loss of use of a hand.  

The December 2014 VA examiner found that the Veteran's left wrist ankylosis (fixation in ulnar deviation) is unfavorable ankylosis since the Veteran is not able to place the left wrist and hand in a mechanically optimum position for grasping.  See April 2015 VA opinion.  Despite the foregoing, however, she opined that the Veteran's left wrist disability does not result in functional impairment such that no effective functions remain (such as grasping and manipulation) other than that which would be equally well served by an amputation with prosthesis.  In addition the inability to grasp, the VA examiner also noted the Veteran does not have the agility to use tools such as a hammer or screw and that he also experiences weakness in the left wrist, with difficulty lifting heavy items and twisting motions.  

The Veteran continues to endorse severe symptoms in conjunction with his left wrist disability, which he believes result in effective loss of use of the left hand.  He recently reported an inability to perform twisting motions or lift anything weighing more than a couple pounds.  See June 2017 Veteran statement.  

Given the evidence of an inability to grasp, as well as the lay and medical evidence showing difficulty and inability performing other functions of manipulation with the left hand, the Board finds that additional development is needed to determine the severity of the Veteran's left wrist disability since December 23, 2014.  At a minimum, the December 2014 VA examiner should reconcile her opinion regarding the effective function remaining in the Veteran's left wrist with the objective findings of the clinical examination, including the Veteran's inability to grasp and his decreased manual dexterity and strength.  

An updated VA examination should also be performed as there is a question as to the current severity of the Veteran's left wrist disability.  As noted, the Veteran continues to endorse severe functional impairment as a result of his left wrist disability; however, a December 2015 VA outpatient treatment record shows he has full range of motion in his left wrist, which is significantly different from the finding of ankylosis at the December 2014 VA examination.  In this context, the Board also notes that the Court recently held that, in order to be adequate, an examination report must include testing in active and passive range of motion, which was not conducted at the December 2014 VA examination.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Given the conflicting evidence of record regarding whether the severity of the Veteran's left wrist disability since the last VA examination was conducted in December 2014, the Board finds an updated VA examination is needed.  

While the appeal is in remand status, the AOJ should also obtain any outstanding medical evidence that may be relevant to the claim on appeal, including all relevant VA treatment records dated from March 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated from March 2017 to the present.  

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to assess the current severity and manifestations of his service-connected left wrist disability.  If the December 2014 VA examiner is not available, request that an appropriate medical professional perform the examination.  

Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed.  The examiner must test the range of motion in active and passive motion for the left wrist. 

The examiner should also identify the functional impairment caused by the Veteran's left wrist disability, including the impact the disability has on his daily activities and employment. 

The examiner must reconcile the findings of the December 2014 VA examination, including unfavorable ankylosis in ulnar deviation resulting in an inability to place the left wrist and hand in a mechanically optimum position for grasping, the lack of agility to use tools such as a hammer or screw, weakness, and difficulty with twisting motions and lifting heavy items, with the examiner's opinion that the Veteran's left wrist disability does not result in functional impairment such that no effective functions remain (such as grasping and manipulation) other than that which would be equally well served by an amputation with prosthesis.  

All opinions expressed should be accompanied by supporting rationale.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


